UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): June 12, 2015 TALON INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-13669 95-4654481 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 21900 Burbank Blvd., Suite 270 Woodland Hills, California (Address of Principal Executive Offices) (Zip Code) (818) 444-4100 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange ct (17 CFR 240.14d-2(B)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c)) under the Exchange Act (17 CFR 240.13e-4c)) Item 5.07Submission of Matters to a Vote of Security Holders On June 12, 2015, Talon held its 2015 Annual Meeting of Stockholders (the “Annual Meeting”). At the Annual Meeting, 92,267,831 shares of our common stock were outstanding and entitled to vote, and 89,314,010 shares (or approximately 97% of the total voting shares) were represented at the meeting in person or by proxy. Immediately following the Annual Meeting, Talon’s board of directors was comprised of Mark Dyne, Larry Dyne, David Ellis, Morris D. Weiss and Robert L. Golden, all of whom were re-elected by the requisite vote of shareholders at the Annual Meeting. The following summarizes vote results for those matters submitted to Talon’s stockholders for action at the Annual Meeting: 1. Election of five directors by the holders of our common stock. Director Total Shares Voting on Matter For Withh o ld Broker Non-Votes Mark Dyne Larry Dyne David Ellis Morris D. Weiss Robert L. Golden 0 2. Advisory vote on Executive Compensation (Say on Pay). Total Shares Voting on Matter For Against Abstain Broker Non-Votes 3. Ratification of the selection of SingerLewak LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2015. Total Shares Voting on Matter For Against Abstain Broker Non-Votes 0 0 4. Proposal to approve an amendment to the Company’s Certificate of Incorporation to allow for a reverse split of our outstanding shares of common stock. Total Shares Voting on Matter For Against Abstain Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TALON INTERNATIONAL, INC. Date:June 15, 2015 By: /s/ Nancy Agger-Nielsen Nancy Agger-Nielsen, Chief Financial Officer
